     CASE 0:15-cv-03740-PJS-LIB Document 635 Filed 03/14/19 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA
   
Shannon Miller,                                 Case No. 15‐cv‐03740 (PJS/LIB) 
                                                                
                                            
                               Plaintiff,  ORDER REGARDING POST‐TRIAL 
                                             MOTION BRIEFING SCHEDULE 
v. 
                                                           
The Board of Regents of the 
University of Minnesota, 
 
                          Defendant.  
 
       
      Based on the parties’ stipulation [ECF No. 632], and Local Rule 7.1(e), the 

Court orders briefing on Plaintiff’s motion to amend the judgment [ECF No.  624] 

and Defendant’s motion for renewed judgment as a matter of law, a new trial, or 

remittitur [ECF No. 628] as follows: 

      1.     Plaintiff’s  response  and  any  supporting  materials  to  defendant’s 

motion,  and  defendant’s  response  and  any  supporting  materials  to  plaintiff’s 

motion, must be filed no later than April 17, 2019. 

      2.     Plaintiff’s and  defendant’s  reply,  if  any, must  be  filed  no  later  than 

May 8, 2019.  

Dated:  March 14, 2019                   s/Patrick J. Schiltz                         
                                         Patrick J. Schiltz 
                                         United States District Judge 
